Citation Nr: 1447702	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-11 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's request to reopen the claim denied in December 2005 by the Philadelphia, Pennsylvania VA RO.

In an August 2011 rating decision, the RO granted the Veteran's claim of entitlement to service connection for tinnitus, with an assigned evaluation of 10 percent.  Therefore that service-connection issue has been resolved and is not before the Board.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  In an unappealed December 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.

2.  Evidence submitted since the December 2005 rating decision is cumulative and redundant in relation to the evidence of record at the time of the prior final denial sought to be reopened and does not raise a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The December 2005 rating decision denying service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Because new and material evidence has not been received since the December 2005 rating decision, the claim of entitlement to service connection for hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for bilateral hearing loss.  Implicit in his claim is the contention that new and material evidence sufficient to reopen the claim that was denied in December 2005 has been received.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  VA also has a statutory duty to assist a claimant in the development of his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Notice

VA must notify the claimant and his or her representative, if any, of information and medical or lay evidence that was not previously provided to the Secretary and is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (2014).   As part of this notice, VA must specifically inform the claimant and his or her representative of any portion of the evidence that is to be provided by the claimant and any portion that VA will attempt to obtain on claimant's behalf.  With regard to new and material evidence, VA must also notify the claimant of the evidence and information that is needed to reopen the claim and must describe the evidence that would be necessary to substantiate the element(s) of service connection not found in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The RO provided the Veteran with the required notice by letter of September 2009, prior to the November 2009 adjudication of the request to reopen.  The letter adequately notified the Veteran of the basis for the previous denial of his hearing loss claim and cited the new and material evidence that would be needed to reopen the claim.  The letter specifically referenced a lack of evidence showing hearing loss in service, within one year of discharge, or "linking your current hearing loss to your active duty period."
 
Duty to assist

As part of its duty to assist claimants, VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but: (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the Veteran's application to reopen his claim for service connection for bilateral hearing loss, VA does not have a duty to provide a medical examination or to obtain a medical opinion, until the claim is reopened.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (2014); see also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (2003).  Nonetheless, in May 2011, VA provided the Veteran with a VA medical examination that included a comprehensive hearing test and audiological exam.  The examiner gave his medical opinion as to whether the Veteran's bilateral hearing loss began during, or was caused by, active service.  The VA examination report is adequate, as it shows that the examiner considered the Veteran's relevant medical/military/work history, made a physical examination with testing, and gave reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).     

As noted above, the RO complied with VA's notification requirements and informed the Veteran of the information and evidence needed to substantiate his claim.  All identified and available treatment records have been secured.  Because no new and material evidence has been submitted in the present case, further medical examination and opinion are not required.  VA has satisfied its duty to assist the Veteran, and no further action is needed with respect to the duty to assist.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

The Board will now decide whether to reopen the claim for entitlement to service connection for hearing loss on the basis of any new and material evidence received. 

Service connection for bilateral hearing loss

The Veteran contends that, on the basis of new and material evidence submitted, his claim for entitlement to service connection for bilateral hearing loss must be reopened.

Pertinent Legal Criteria

Generally, service connection may be granted for a disability resulting from a disease or injury incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).

To establish entitlement to service-connected compensation benefits, a Veteran generally must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for organic diseases of the nervous system, such as sensorineural hearing loss, may also be established on a presumptive basis if the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2014).

In general, VA rating decisions become final when not timely appealed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a final decision disallowing a claim may be reopened when new and material evidence is presented or secured with respect to that claim.   New evidence means existing evidence not previously submitted to the agency. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (the phrase "reasonable possibility of substantiating the claim" does not impose a new requirement beyond those of "new and material").  In determining whether evidence is new and material, the Board is to presume the credibility of the evidence.  See Justus v. Prinicipi, 3 Vet. App. 510, 513 (1992).
 
A reopened claim will be reviewed on a de novo basis, with consideration given to all the evidence of record.  See 38 U.S.C.A. §§ 5108 (West 2002).  After the evidence is assembled, it is the Board's responsibility to evaluate the entire record. See 38 U.S.C.A. § 7104(a) (West 2002). When there is an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).


Claim to Reopen

The December 2005 rating decision of the RO denied the Veteran's claim of service connection for bilateral hearing loss because the evidence did not show hearing loss in service, within one year of discharge, nor was a nexus shown between the Veteran's hearing loss and his military service.  The Veteran was informed of that rating decision and of his appellate rights by a January 2006 letter from the RO.  Because the Veteran did not appeal the December 2005 rating decision within a year of its mailing nor submit new and material evidence within one year, that rating decision became final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002).

Evidence of record at the time of the December 2005 rating decision that denied service connection consisted of service treatment records, including audiograms upon enlistment and separation from service.  The Veteran's audiological evaluation at the time of his May 1970 enlistment examination revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
10
LEFT
10
0
5
X
20

The Veteran's audiological evaluation at the time of his February 1972 separation examination revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
10

Evidence also consisted of a September 2005 VA examination report diagnosing the Veteran as having "normal hearing through 500 Hz" and "mild to moderate sensorineural hearing loss through 4000 Hz AU."  Furthermore, a December 2002 private medical record diagnosed the Veteran as having "moderate high" frequency hearing loss in both ears.

The unappealed December 2005 rating decision is final.  See U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  As explained above, the Veteran's claim for service connection may be reopened only upon the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §   3.156 (2014).

In August 2009, the Veteran filed a "request for service connection" that the RO properly construed as a request to reopen the hearing-loss claim that had been denied in December 2005.  In his request, the Veteran alleged constant, unprotected exposure to loud noise in service as an armor crewman.  He also submitted VA treatment records and the results of hearing tests that had been administered to him in this workplace from 1981 to 1999.  The Veteran further requested a medical opinion as to whether his hearing loss could be connected to service.  See August 2009 Veteran's statement in support of claim. 

The RO adjudicated the Veteran's request based on the submission of allegedly new and material evidence.  See 38 C.F.R. § 3.156(b) (2014).  In a rating decision of November 2009, the RO ruled that the Veteran's claim for bilateral hearing loss remained denied because the evidence submitted by the Veteran was not new and material.  

As noted above, a claim for service connection may be reopened upon the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).  Although the RO reopened the Veteran's claim in the August 2011 SSOC, the question of whether new and material evidence has been received must also be addressed by the Board. See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383  (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, further analysis of the claim is neither required nor permitted.  See Barnett, supra, at 1384.

After a thorough review of the entire record, and for the reasons expressed below, the Board concludes that the Veteran has not submitted new and material evidence concerning  the unestablished fact of whether the Veteran's hearing loss is related to his military service.

The new evidence of record consists of:  hearing tests conducted at the Veteran's place of work from 1981 to 1999; VA medical records from 2010; a May 2011 VA medical examination, and information provided in the statements of the Veteran or his representative.    

The audiogram tests conducted at the Veteran's place of work from 1981 to 1999 indicate that the Veteran had hearing acuity in 1981 which was normal, according to the VA examiner, and which declined in the years thereafter. See May 2011 VA examination report.  Thus that workplace testing is probative only of the already established fact that the Veteran has a post-service hearing disability.  In this respect, the evidence is not new and material. 

The Veteran's January 2010 VA treatment records document that the Veteran referred to his hearing loss when meeting with the VA physician.  No hearing test was taken, nor was a diagnosis made.  As they relate only to the current hearing loss that was already a fact of record when service connection was denied in 2005, the VA treatment records of January 2010 are not new and material.  See September 2005 VA examination report.

The May 2011 VA examination report also serves to further establish the Veteran's current disability.  Upon a full examination of the Veteran and a review of his medical history, the examiner diagnosed the Veteran as having hearing loss that is sensorineural and bilateral.  The examiner opined that the Veteran's hearing loss was less likely than not caused by military service.  As a rationale for his opinion, the examiner noted that the Veteran's service treatment records show normal hearing in service and upon leaving service.  The examiner also cited the fact that the workplace audiological testing shows a hearing decline beginning only in 1982, years after the Veteran left military service in 1972.  The opinion rendered by the May 2011 VA examiner raises no reasonable possibility of substantiating the claim within the meaning of 38 C.F.R. § 3.156(a).  Evidence that is unfavorable to an appellant's case and that supports the previous denial cannot trigger a reopening of the claim.  See Villalobos v. Principi, 3 Vet. App. 450 (1992).
 
Furthermore, the record statements of the Veteran and his representative add nothing new and material to the claim.  The Veteran's statements regarding in-service noise exposure are cumulative of those made prior to the December 2005 rating decision.  In-service acoustic noise trauma from tank and gun fire was already reported by the Veteran during his September 2005 VA medical examination.

While the Veteran is entirely competent to report past and current symptoms, the Board finds that the Veteran, as a layperson, is not competent to associate any of his claimed symptoms to his military service.  The Veteran is not competent to opine on matters such as the etiology of his current hearing loss.  Such opinion requires specific medical training in the field of audiology and is beyond the competency of a lay person.  In the absence of evidence that the Veteran has the experience or medical training to render medical opinions in the field of audiology, the Board must find that his contention with regard to a nexus between his previously denied claim to be of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2014) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of reopening his previously denied claim are not competent evidence of a nexus.

In conclusion, the Board finds that new and material evidence has not been submitted to show that the Veteran's hearing loss began in or is related to military service. Nor has the Veteran offered any new and material evidence as to a service connection to be established on a presumptive basis (sensorineural hearing loss manifesting itself within one year of separation from service).  The element missing at the time of the December 2005 denial of service connection remains absent.  In the present case, new and material evidence has not been received, and the Veteran's claim of entitlement of service connection for bilateral hearing loss may not be reopened.  The benefit sought on appeal remains denied.


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  The benefit sought on appeal remains denied.




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


